DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 4/7/2022.
The claims 1, 3, and 9 have been amended. Claims 13-20 have been cancelled.   
In view of the amendments, the Objection to the Drawings have been withdrawn.
In view of the amendments, the Objection to Claims 1 and 15 have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/7/2022, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An electric machine comprising: a rotor; and a stator positioned about the rotor, the stator being spaced from the rotor by an air gap and including a stator core having a plurality of stator teeth and a plurality of stator windings supported by the stator core about the plurality of stator teeth, the plurality of stator windings including a first end turn and a second end turn, the stator comprising: a plurality of interlocking insulators extending about corresponding ones of the plurality of stator teeth, each of the plurality of interlocking insulators including a first base portion extending circumferentially outwardly in a first direction and a second base portion extending circumferentially outwardly in a second direction, the first base portion being configured to inter- engage with a second base portion on an adjacent interlocking insulator to form a coolant passage and a coolant barrier about the air gap; a terminal assembly electrically connected with the plurality of stator windings, the terminal assembly being fluidically exposed to the coolant passage; and a neutral bar electrically connected with the plurality of stator windings, the neutral bar being arranged in the one of the first and second annular fluid volumes.”
Claim 9: “An electric machine comprising: a rotor; and a stator positioned about the rotor, the stator including a stator core having a plurality of stator teeth and a plurality of stator windings supported by the stator core about the plurality of stator teeth, the plurality of stator windings including a first end turn and a second end turn, the stator comprising: a first end cover extending about the first end turn, the first end cover including an inlet and defining a first annular fluid volume; and a second end cover extending about the second end turn, the second end cover including an outlet and defining a second annular fluid volume that is fluidically connected to the first annular fluid volume through the plurality of stator windings; a terminal assembly electrically connected with the plurality of stator windings, the terminal assembly being arranged in one of the first and second annular fluid volumes; and a neutral bar electrically connected with the plurality of stator windings, the neutral bar being arranged in the one of the first and second annular fluid volumes.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoerz et al. (US 2021/0296954) teaches an electrical machine having a motor which contains a stator core having fluid passages located in a stator slot along insulation.
Tabuchi et al. (US 2021/0242729) teaches an electrical machine having a motor having a rotor, stator core, coils, and an insulating sheets, with a discharge port located on the outer circumferential face of the rotor, and the stator core having space-wall channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832